               In the United States Court of Federal Claims
                                           BID PROTEST

CW GOVERNMENT TRAVEL, INC.                    )
A/K/A CWTSATOTRAVEL,                          )
                                              )
                       Plaintiff,             )        Case No.   21-1354 C
                                              )
                  v.                          )        Judge
                                              )
THE UNITED STATES OF AMERICA,                 )
                                              )
                       Defendant.             )


              PLAINTIFF’S MOTION FOR LEAVE TO FILE UNDER SEAL
                    AND MOTION FOR A PROTECTIVE ORDER

       Plaintiff, CW Government Travel, Inc., a/k/a CWTSatoTravel (“CWT”), of Arlington,

Virginia, through its undersigned counsel, respectfully requests that the United States Court of

Federal Claims grant it leave to file its accompanying bid protest Complaint, Motion for a

Temporary Restraining Order and Preliminary Injunction and accompanying Memorandum in

Support of Motion for Temporary Restraining Order and Preliminary Injunction, under seal, and

that the Court issue a protective order.

       Plaintiff’s bid protest complaint contains information that is subject to a protective order

issued by the Government Accountability Office (“GAO”) in the matter of CW Government

Travel, Inc., B-419193.1, .2, .4, .5, .6. Paragraph 8 of the Protective Order provides:

        Protected material obtained under this protective order may be used,
        however, in abid protest filed with the United States Court of Federal
        Claims, without GAO’s prior authorization, provided that the
        information is filed under seal with the Court, that the Court is
        informed of GAO’s protective order, and that the Court is requested to
        issue its own protective order to cover the protected material.

In addition to complying with this requirement, CWT requests a protective order because

information that will be included in the administrative record before this Court will contain
confidential and sensitive source selection material, including proprietary information of both

CWT and the awardee, BCD Travel USA, LLC, which should not be released publicly.

Therefore, in accordance with Appendix C, Rule 4 of the Rules of the Court of Federal Claims,

Plaintiff has marked the Complaint, Motion for a Temporary Restraining Order and Preliminary

Injunction and accompanying Memorandum in Support of Motion for Temporary Restraining

Order and Preliminary Injunction, as proprietary and confidential, and is concurrently filing a

redacted version of this document with the Court.

Dated: May 13, 2021

                                             Respectfully submitted,


                                             /s/ Lars E. Anderson
                                             Lars E. Anderson, Esq.
                                             Charlotte R. Rosen, Esq.
                                             ODIN, FELDMAN & PITTLEMAN, P.C.
                                             1775 Wiehle Ave, Suite 400
                                             Reston, VA 20190
                                             (703) 218-2115 (Anderson direct)
                                             (703) 218-2160 (Facsimile)
                                             Lars.Anderson@ofplaw.com
                                             Charlotte.Rosen@ofplaw.com

                                             Counsel for CW Government Travel, Inc.




                                                2
                               CERTIFICATE OF SERVICE

I hereby certify that on May 13, 2021, a copy of foregoing was served via email on the following:

Robert C. Bigler
Trial Attorney
Commercial Litigation Branch
Civil Division
U.S. Department of Justice
PO Box 480
Ben Franklin Station
Washington, DC 20044
Email: Robert.Bigler@usdoj.gov

Timothy A. Furin, Esq.
The GovCon Law Group
7600 Chevy Chase Dr., Suite 300
Austin, TX 78752
Email: Tim@govconlawgroup.com

                                            /s/ Lars E. Anderson
                                            Lars E. Anderson, Esq.
                                            ODIN, FELDMAN & PITTLEMAN, P.C.
                                            1775 Wiehle Ave, Suite 400
                                            Reston, VA 20190
                                            (703) 218-2115



 #4966440v1




                                               3
